Per Curiam.

There is nothing in'the agreement like the revival, of the judgment, much less an assent to confess a new judgment that the lien be revived for five years. On the contrary the agreement was to suffer execution to go without a revival. The meaning is plain that the plaintiff should proceed without the trouble and expense of a scire facias, and this was the whole object in view. As to an extension of a lien from the admission that the judgment was unsatisfied, we are not prepared to carry the principle of Wain v. Sherman, beyond the circumstances of that case, which are altogether unlike the present. The Court therefore erred in determining Crortiwell’s judgment to be a lien.
Judgment reversed, and judgment rendered for the plaintiff